DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 2/11/2021. Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1, 4, 12 and 19 have been amended.  Claims 2, 3 and 17 have been cancelled.

Allowable Subject Matter
Claims 1, 4-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation of a core protrusion portion that protrudes in the radial direction from an inner circumferential surface of the mover body portion, the core protrusion portion being located at a position corresponding to the transverse gap or interval between the plurality of magnets or blocks in all the claims which is not found in the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E MATES/Examiner, Art Unit 2832      

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832